IfcO-ZS'
                                  ELECTRONIC RECORD                              [^lmlS

COA #      07-13-00149-CR                        OFFENSE:        22.021


           Ernest Glenn Benton v. The State
STYLE:     ofTexas                               COUNTY:         Collingsworth

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    100th District Court


DATE: 12/09/14                     Publish: NO   TC CASE #:      2878




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                   14>0-/5T
STYLE:
          Ernest Glenn Benton v. The State of
          Texas                                       CCA#:
                                                                                   \4>l-/5
         APPELLANT'S                  Petition        CCA Disposition: _
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         R^L>5&J>                                     JUDGE:
DATE:      Owl# /jots'                                SIGNED:                           PC:

JUDGE:      fjuCt,   f AAAS&>1—                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD